 


113 HR 3134 RH: Charitable Giving Extension Act
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 368
113th CONGRESS2d Session
H. R. 3134
[Report No. 113–495]
IN THE HOUSE OF REPRESENTATIVES

September 19, 2013
Mr. Kelly of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means


June 26, 2014
Additional sponsors: Mr. Enyart and Mr. Marino


June 26, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL
To amend the Internal Revenue Code of 1986 to allow charitable contributions made by an individual after the close of the taxable year, but before the tax return due date, to be treated as made in such taxable year.


1.Short titleThis Act may be cited as the Charitable Giving Extension Act.
2.Extension of time for making charitable contributions
(a)In generalSubsection (a) of section 170 of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph:

(2)Treatment of charitable contributions made by individuals before due date of returnIf any charitable contribution is made by an individual after the close of a taxable year but not later than the due date (determined without regard to extensions) for the return of tax for such taxable year, then the taxpayer may elect to treat such charitable contribution as made in such taxable year. Such election may be made only at the time of the filing of such return of tax and shall be signified in such manner as the Secretary may provide..
(b)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2013.


1.Short titleThis Act may be cited as the Charitable Giving Extension Act.
2.Extension of time for making charitable contributions
(a)In generalSubsection (a) of section 170 of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph:

(2)Treatment of charitable contributions made by individuals before due date of returnIf any charitable contribution is made by an individual after the close of a taxable year but not later than the due date (determined without regard to extensions) for the return of tax for such taxable year, then the taxpayer may elect to treat such charitable contribution as made in such taxable year. Such election shall be made at such time and in such manner as the Secretary may provide..
(b)Effective dateThe amendments made by this section shall apply to elections made with respect to taxable years beginning after December 31, 2013.


June 26, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
